Per curiam.
James Elton Boswell stole several checks from the law firm where he worked and forged the signature of a senior partner. He was arrested when he tried to cash the checks. He pled guilty in the Superior Court of Fulton County to two counts of first degree forgery and two counts of second degree forgery, which are felonies under OCGA §§ 16-9-1 and 16-9-2. The State Bar filed a formal complaint against Boswell and appointed a special master to conduct further proceedings.
After a hearing the special master made findings of fact and concluded that Boswell’s conduct violated Standard 66 of Bar Rule 4-102 (d). The special master recommended disbarment. We agree with the recommendation and hereby order James Elton Boswell disbarred from the practice of law in the State of Georgia.

All the Justices concur.

*540Decided September 6, 1991.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.